Citation Nr: 0602054	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Des Moines, Iowa, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran and his son appeared at a hearing held at the RO 
on January 29, 2003.  A transcript of that hearing has been 
associated with the record on appeal.

On May 17, 2004, a videoconference hearing was held before 
David P. Havelka, who is the Acting Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

On July 13, 2005, the Board granted the veteran's 
representative's motion to advance this case on the docket 
due to the veteran's advanced age.  38 C.F.R. 
§ 20.900(c)(2005).


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The preponderance of the evidence shows that the 
veteran's current low back disability, diagnosed most 
recently as spondylosis of lumbar spine, was not caused by 
any injury or event in service.


CONCLUSION OF LAW

Service connection is not warranted for a low back 
disability.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a November 2002 rating 
decision, the RO denied the veteran's July 2002 claim.  Only 
after this rating action was promulgated did VA, on February 
25, 2004, and again on July 25, 2005, provide notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statement of the Case (SSOC), re-adjudicating 
the veteran's claim, was provided to the veteran in November 
2005.  This action essentially cured the error in the timing 
of the notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disability) records exist that have not been 
obtained.

The Board notes that the veteran has alleged to have received 
medical treatment from multiple physicians for approximately 
60 years but that actual medical records in this case are 
relatively scant.  The veteran apparently underwent surgery 
on his spine in approximately 1978 and again in approximately 
1980; however, according to the veteran's testimony in 
January 2003, the physician who performed the surgery has 
retired and the veteran has no information regarding the 
whereabouts of the physician or his medical records.  The 
veteran's son, a chiropractor, testified that he had treated 
the veteran since approximately 1963, but no records of that 
treatment have been provided to, or obtained by, VA.  In the 
July 25, 2005 letter, VA specifically requested that the 
veteran provide the records of his medical treatment by his 
son or a release so that VA could obtain those records on 
behalf of the veteran.  Neither the veteran nor his 
representative responded to that letter.  At the January 2003 
hearing, the veteran also testified that although he began 
receiving treatment immediately after his release from 
service, none of the doctors were still in practice and that 
most of them were deceased.  In statements dated in September 
2002 and July 2005, the veteran stated that he had no 
additional evidence to submit.  Similarly, in an April 2004 
statement and again at the May 2004 hearing, the veteran's 
representative indicated that all evidence regarding the 
veteran's claim had been submitted.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided a VA examination in October 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the July 2005 Remand from the 
Board, see Stegall v. West, 11 Vet. App. 268 (1998), and the 
May 23, 2005 order of the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  Further 
development and further expending of VA's resources is not 
warranted.

Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the service 
medical records, the testimony of the veteran and his son at 
a January 2003 hearing at the RO, the veteran's testimony at 
a May 2004 hearing before the Board, private medical records 
for treatment of the veteran from April 1947 to June 1955, 
records of VA treatment of the veteran from October 1996 to 
October 2003, the record of a VA hospitalization of the 
veteran in November 1961, and the report of a VA examination 
of the veteran in October 2005.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the evidence 
obtained or submitted in this case.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
discussion below will focus on what the evidence shows or 
fails to show with regard to the veteran's claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

There is competent lay testimony that veteran suffered an 
injury to his back in service.  Four of the veteran's fellow 
servicemen provided statements in June 1955 that the veteran 
had injured his back, when he was thrown to the deck while 
holding a fuel line during a ship-to-ship refueling operation 
in rough seas in January 1945.  The veteran was unable to 
perform full duty for several weeks afterwards.

These affidavits were essentially echoed by the veteran's 
testimony at the January 2003 hearing before the RO.  
Further, at that hearing, the veteran explained that there 
was no record of medical treatment for his back pain at that 
time because he had not wanted to be transferred to a 
hospital ship because of the injury, preferring instead to 
continue his service aboard the U.S.S. FLINT.  The Board 
finds the lay evidence less credible to the extent that the 
veteran and his fellow servicemen allege that the veteran 
continued to experience pain from the inservice injury post-
service and beyond.  The statements from the veteran and his 
fellow servicemen were not provided until nearly ten years 
after the veteran's separation from service.

At the veteran's January 1946 separation examination, the 
veteran's spine was evaluated as normal.  Although the Board 
finds the veteran's explanation for not wanting to record 
treatment for an injury while serving aboard a particular 
ship to be persuasive, the veteran has offered no explanation 
for why a serious back injury with continuing pain was not 
reported at the separation examination.  The Board gives 
greater weight to the medical evidence contemporaneous with 
the veteran's service than to lay evidence provided many 
years thereafter and can only conclude that the symptoms from 
any injury in service had abated by the time of the veteran's 
separation from service, approximately one year after the 
original injury.  Further, although the veteran has testified 
that he sought medical treatment immediately after service, 
his recollection of events approximately 55 years after the 
reported injury and alleged treatment simply does not match 
the earlier, more contemporaneous evidence.

When the veteran filed a claim for service connection in 
1955, he identified only four physicians who had treated him 
for his back injury, and records or statements from all four 
physicians were obtained.  According to these statements and 
records, the veteran did not seek treatment for a back injury 
until seeking treatment from Dr. Landy Johnson in April and 
May 1947, more than one year after the veteran's separation 
from service.  Treatment was provided by Dr. Johnson because 
the veteran had suffered a lumbosacral strain while lifting 
something.  A lifting injury is not consistent with the 
history of the injury in service reported by the veteran and 
his service mates.

The veteran was next treated by Dr. Major Anderson primarily 
in November and December 1948 and July through September 
1949.  At that time, nearly three years after the veteran's 
service, the veteran was treated for tenderness and muscle 
spasticity, particularly between the shoulders.  Dr. Anderson 
added that x-ray examination of the veteran's dorsal spine in 
July 1949 showed a normal dorsal spine.  The Board notes that 
the veteran's son testified in January 2003 that he was 
familiar with Dr. Anderson's professional skill and opined 
that he had seen multiple instances when Dr. Anderson's 
diagnoses had been "less than accurate."  The Board agrees 
that additional records of contemporaneous treatment of the 
veteran-including records of the son's own treatment of his 
father-would no doubt illuminate greatly this case; 
nevertheless, the Board notes that in evaluating the July 
1949 x-ray report, Dr. Anderson's abilities are not 
significant because the statement from Dr. Anderson indicates 
that he was relying upon an x-ray report prepared at that 
time by Drs. Talley and Heise and not upon his own reading of 
the x-ray films.

The veteran was next treated in March 1953, more than seven 
years after his separation from service, by Dr. Earl Irvine.  
At that time, the veteran complained of pain over the right 
side in the area of his right kidney.  X-ray examination 
showed structural strain but limited distortion.  There was 
no apparent vertebrae or disc damage.  Right sacral 
inferiority caused structural strain.  Dr. Irvine noted that 
the veteran's treatment was in conjunction with an insurance 
claim because the veteran had wrenched his back.  Nearly 50 
years later, at the January 2003 hearing, the veteran was 
understandably unable to recall whether he had made an 
insurance claim for a wrenched back or any details thereof.

In April 1955, more than nine years after the veteran's 
separation from service and more than ten years after the 
January 1945 injury, O. W. Joens, a chiropractor, began 
treating the veteran.  According to Dr. Joens, the veteran's 
symptoms at that time began when the veteran had been pulling 
on a "hand chuck" at his place of employment.  X-ray 
examination of the veteran's spine showed prolapse of the 
nucleus pulposus of the 4th and 5th lumbar discs, indicating a 
history of trauma.  Thus, Dr. Joens concluded that the 
veteran's present symptoms were due to the aggravation of an 
old injury of great impact.

In November 1961, the veteran was hospitalized as a VA 
patient for 8 days to look for a herniated intervertebral 
disk; however, the diagnosis was not established at that 
time.

Later evidence consists essentially of the testimony of the 
veteran and his son.  They testified that the veteran's son 
began providing treatment to the veteran during college and 
upon his graduation from college in 1963 and continuing to 
the present.  The veteran's son testified that he did recall 
the veteran having back problems multiple times, but he 
explained that, because he was approximately 5 years old when 
the veteran returned from service in 1946, he did not 
remember "much" of the events at that time.  According to 
the veteran and his son, the veteran underwent surgeries for 
a back disability in approximately 1978 and 1980, but, as 
noted above, no records of those surgeries are available.  
Based upon his treatment of the veteran and the history 
provided by the veteran to him, the veteran's son opined that 
the veteran's current low back disability began during the 
veteran's military service and that the veteran's low back 
disability was consistent with an injury that would have 
resulted from the veteran being thrown to the deck of a ship 
with a force on his back.

The veteran is competent to report his experiences, such as 
being falling while holding a refueling hose, and readily 
observable symptoms, such as pain in his back.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  However, as a 
layperson, the veteran is not competent to provide a medical 
diagnosis or a medical nexus.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See Hayes v. Brown, 9 Vet. App. 67, 
72 (1996) (holding that, although a lay person can certainly 
provide an account of symptoms he experiences, a lay person 
is not competent to provide a medical diagnosis).  Likewise, 
the veteran's fellow servicemen who provided statements in 
1955 are not competent to provide a medical diagnosis or a 
medical nexus.

Although the veteran's son does provide a competent medical 
nexus between the inservice injury and the veteran's current 
low back disability, the Board finds that his opinion and 
testimony are undermined by his reliance upon an inaccurate 
history reported by the veteran.  The veteran's son did not 
begin treating the veteran until approximately 15 years after 
the veteran separated from service.  In this case, although 
the veteran probably did have a back disability at that time, 
the preponderance of the evidence shows that the veteran had 
suffered in addition to his injury in service at least one 
injury, and perhaps more injuries, to his back prior to the 
beginning of that treatment.  The Board is not bound to 
accept a medical opinion that is based on lay history where 
that history is unsupported by the medical evidence.  See 
Boggs v. West, 11 Vet. App. 334, 340 (1998), aff'd, 188 F.3d 
1335 (Fed. Cir. 1999).

Although no contemporaneous records of diagnosis or treatment 
by the veteran's son are available, the veteran's son 
apparently based his opinion on the inaccurate factual 
history that the veteran had had continuous pain since an 
injury in 1945 and had sought medical treatment immediately 
following service.  The actual contemporaneous evidence shows 
that by January 1946 the veteran's spine was normal and that 
the veteran first sought treatment for his back in April 1947 
for a lumbosacral strain following a lifting injury.  While 
an examiner can render a current diagnosis based upon his 
examination of the veteran, without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Accordingly, the opinion of the 
veteran's son is accorded little evidentiary weight.

In contrast to the opinion by the veteran's son-which is the 
only competent medical evidence relating a current back 
disability to the veteran's service-a VA examiner, who 
diagnosed the veteran at an October 2005 VA spine examination 
with spondylosis of the lumbar spine, did review the evidence 
in the veteran's claims file, including the report of x-ray 
examination of the veteran's spine in July 1949.  The 
examiner agreed with the veteran's son that the evidence 
showed an injury to the veteran's low back in service but 
opined that it was less likely than not that the veteran's 
current low back disability was related to that injury 
because the July 1949 x-ray examination had been essentially 
normal and because there was no indication that the veteran's 
current low back disability was attributable to such an 
injury.  Because it is based upon a review of the evidence in 
the claims file, and thus a more complete and accurate 
history than that provided by the veteran to his son, the 
Board finds the opinion of the VA examiner to be 
substantially more persuasive than the contrary opinion by 
the veteran's son.

Given the above, the Board concludes that the October 2005 
opinion of the VA examiner is more persuasive than the 
contrary evidence and that the preponderance of the evidence 
is against the veteran's claim of service connection.  
Because the evidence is not evenly balanced, the rule 
affording to the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).


ORDER

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
DAVID P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


